DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/5/2022. Claim 1 has been amended. Claim 19 has been added. No claims have been canceled. Claims 1-19 are pending and an action is as follows.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature, and also considered the Remarks filed 4/5/2022 and has found the arguments on Page 14 of the Remarks which states, “Applicant respectfully submits that the cited references fail to teach or suggest ‘a controller configured to control the transmitter and the receiver to select one of the wireless access interfaces of the infrastructure equipment as the serving wireless access interface, wherein one or more of the selected infrastructure equipment or one or more neighbouring infrastructure equipment to the selected infrastructure equipment that are in the mobile communication network provide an enhanced wireless access interface providing a facility for transmitting or receiving signals at a lower power relative to a
wireless access interface which is not enhanced,’ as recited in Applicant’s claim 1…”to be persuasive when combined with the additional claimed features of generating a signal reception metric for each of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment and for each of the wireless access interfaces provided by the selected infrastructure equipment and to select or reselect one of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment or one of the wireless access interfaces provided by the selected infrastructure equipment in accordance with predetermined criteria based on the generated signal reception metrics. Therefore, the previous rejections have been withdrawn and the claims allowed as indicated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467